                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                at CHATTANOOGA

UNITED STATES OF AMERICA,                    )
                                             )
Plaintiff,                                   )
                                             )         Case No. 1:19-cr-76
v.                                           )
                                             )         Judge Mattice
EUGENE BENNERSON,                            )         Magistrate Judge Steger
                                             )
Defendant.                                   )

                                        ORDER

       On August 26, 2019, United States Magistrate Judge Christopher Steger filed his

Report and Recommendation (Doc. 64) pursuant 28 U.S.C. § 636(b)(1), in which he

recommends the Motion to Suppress (Doc. 44) filed by Defendant Eugene Bennerson be

denied. Defendant timely objected to the Report and Recommendation and the

Government responded. The Court has reviewed the record and submissions of the

parties and accepts and adopts the findings of fact and conclusions of law set forth in the

Report and Recommendation, with one exception. The Court does not agree that the

record establishes how much time elapsed between when the informants observed

evidence of drug trafficking and when the search warrant was issued. However, based on

the surrounding circumstances, the Court finds probable cause for the search existed even

without this finding, as the relevant time period was less than 24 hours. Accordingly, the

Court will accept and adopt in part the Report and Recommendation (Doc. 64) and deny

Defendant’s Motion to Suppress (Doc. 44).

I.     STANDARD OF REVIEW

       The Court reviews de novo those portions of the Report and Recommendation to

which an objection is made and may accept, reject, or modify, in whole or in part, the
Magistrate Judge’s findings or recommendations. 28 U.S.C. § 636(b)(1).

II.     FACTS

        The facts set forth in the Report and Recommendation are not in dispute.1 On

February 13, 2019, special agents with the Tennessee Bureau of Investigation executed a

search warrant at Room 245 at the Red Roof Inn Plus+ and Suites, located at 208 Market

Place Blvd., Knoxville, Tennessee (the “Red Roof Inn”). (Doc. 64 at 1). Officers discovered,

inter alia, digital scales, approximately 9 ¼ ounces of methamphetamine, and a Red Roof

Inn receipt in the name of Eugene Bennerson. (Id.). On April 23, 2019, Defendant was

indicted for several federal drug and firearm crimes, including conspiracy to distribute

methamphetamine, distribution of methamphetamine, and possession of a firearm in

furtherance of a drug trafficking crime. (Doc. 1).

        On July 2, 2019, Defendant moved to suppress all evidence seized as a result of the

search of Room 245. (Doc. 44). Defendant argues the affidavit in support of the warrant

did not provide probable cause for the search because it relies on hearsay information

without either establishing the reliability of the informants or corroborating their

information. (Id. at 7-10). Defendant also argues the affidavit fails to establish his

continued occupancy of the motel room and consequently the information in the affidavit

was stale. (Id. at 6-7). The motion was referred to Magistrate Judge Steger, see Doc. 46,

who recommends it be denied. (Doc. 64). On September 3, 2019, Defendant filed timely

objections to the Report and Recommendation. (Doc. 67). The United States responded

on September 9, 2019. (Doc. 68).




1Defendant objects to the Magistrate Judge’s findings regarding the timing of events, see Doc. 67 at 6 n.2,
which objections are discussed in section III.B, below.

                                                    2
III.   ANALYSIS

       The Fourth Amendment provides no warrant shall issue but upon probable cause,

supported by oath or affirmation ....” U.S. Const. amend IV. “The test for probable cause

is simply whether there is a fair probability that contraband or evidence of a crime will be

found in a particular place.” United States v. Murphy, 241 F.3d 447, 457 (6th Cir. 2001)

(internal citation omitted). The issuing magistrate is tasked with making a “practical,

common-sense decision,” based on the affidavit, including the veracity, reliability, and

basis of the knowledge of any persons supplying hearsay information. Illinois v. Gates,

462 U.S. 213, 238 (1983). On review, the Court affords great deference to the

magistrate’s determination of probable cause. United States v. Allen, 211 F.3d 970 (6th

Cir. 2000).

       Here, the affidavit reflects that special agents with the Federal Bureau of Alcohol,

Tobacco, and Firearms (ATF) were investigating a drug trafficking organization in the

Knoxville, Tennessee area. (Doc. 45-3 at 3). The ATF had developed information that

Grenardic Williams distributed methamphetamine in Knoxville, specifically near Cedar

Bluff Road. (Id.). According to the affidavit, ATF agents had used a Confidential Source

(CS) to purchase methamphetamine from members of the organization. (Id.).

       On February 13, 2019, the ATF used a CS to arrange a controlled buy of 4 ounces

of methamphetamine. (Id.). According to the CS, Grenardic Williams told the CS that his

brother and a woman would arrive in Athens, Tennessee “later in the afternoon on

February 13, 2019, to complete the transaction” and that they would be in a black two-

door sedan with front-end damage. (Id.). The described vehicle arrived at the expected

location, with a white female driver and a black male passenger. (Id.). Agents detained

the occupants of the vehicle, identified as Malorie Houser and Gretavius Williams. (Id.).

                                             3
       The affidavit continues:

       After the Miranda Rights had been read, HOUSER and GRETAVIUS
       WILLIAMS admitted that approximately four (4) ounces of
       Methamphetamine was located in their vehicle in the center cupholder….
       HOUSER and GRETAVIUS WILLIAMS added that they brought the
       Methamphetamine from Room #245 of the Red Roof motel located near
       Cedar Bluff Road in Knoxville, Tennessee. Houser and GRETAVIUS
       WILLIAMS also stated that they had observed multiple ounces more of
       Methamphetamine located in Room #245. HOUSER and GRETAVIUS
       WILLIAMS described the multiple ounces of Methamphetamine to be
       inside a jar in Room #245. HOUSER and GRETAVIOUS WILLIAMS also
       stated that the way the multiple ounces of Methamphetamine was packaged
       in Room #245 was the same way the four (4) ounces of Methamphetamine
       was packaged that was found in their vehicle. Lastly, HOUSER and
       GRETAVIOUS WILLIAMS stated that a black male nicknamed “G” was in
       Room #245 when HOUSER and GRETAVIOUS WILLIAMS left Room #245
       earlier on February 13, 2019.

       HOUSER and GRETAVIOUS WILLIAMS also advised ATF Special Agents
       that “G” was present in the room when HOUSER and GRETAVIOUS
       WILLIAMS obtained the four (4) ounces of Methamphetamine earlier on
       February 13, 2019. Based upon your affiant’s knowledge of this
       investigation, I believe “G” arrived in an unknown vehicle at the indicated
       motel and the vehicle is believed to be still located on the premises.

(Id. at 4). The search warrant was issued at approximately 5:40 p.m. on February 13, 2019.

(Doc. 45-1 at 3).

       A.        Reliability of Informants Houser and Williams

       Defendant contends the affidavit is insufficient to support probable cause because

it relies on hearsay information without providing any indication of the reliability of the

informants or any evidence to corroborate the information they provided. (Doc. 67 at 7-

10). In determining whether probable cause exists for the issuance of a warrant, a

magistrate must review the totality of the circumstances, including the veracity and basis

of knowledge of persons supplying hearsay information. United States v. Williams, 224

F.3d 530, 532 (6th Cir. 2000); Illinois v. Gates, 462 U.S. 213, 238 (1983). After being

detained    by      law   enforcement,   Houser   and   Williams   admitted    there   was

                                             4
methamphetamine in the vehicle they occupied. (Doc. 45-3 at 4). They further admitted

they had brought2 the methamphetamine from Room 245 of the Red Roof Inn. (Id.). The

Magistrate Judge found their statements constituted admissions against penal interest,

which have intrinsic credibility. (Doc. 64 at 5). He further found the existence of

methamphetamine in the vehicle corroborated the information they provided about

methamphetamine in Room 245. (Id.).

       With the exception of one footnote, Defendant’s objection to this finding appears

to be a word for word reiteration of the corresponding section of his memorandum in

support of the motion to suppress. It is well-established that “[a] general objection, or one

that merely restates the arguments previously presented is not sufficient to alert the court

to alleged errors on the part of the magistrate judge.” VanDiver v. Martin, 304 F. Supp.

2d 934, 937 (E.D. Mich. 2004). In the absence of objection, the district court is not

obligated to conduct a de novo review of a report and recommendation. See Thomas v.

Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require

district court review of a magistrate’s factual or legal conclusions, under a de novo or any

other standard, when neither party objects to those findings.”).

       The Court has nonetheless fully reviewed Defendant’s arguments in this regard

and agrees with Magistrate Judge Steger’s conclusions. An informant’s hearsay can be the

basis of evidence presented in support of an application for a warrant, “so long as the

issuing judicial officer is reasonably assured that the informant was credible and the

information reliable.” United States v. Williams, 224 F.3d 530, 531 (6th Cir. 2000).



2 The Report and Recommendation states they admitted “they had bought the methamphetamine that very

afternoon.” (Doc. 64 at 5). To be precise, the affidavit says they admitted they “brought” the
methamphetamine from Room 245. (Doc. 45-3 at 4). The distinction is immaterial here as both are
statements against penal interest.

                                                5
Independent corroboration of an informant’s information is not always required where

other indicia of credibility exist. See United States v. Allen, 211 F.3d 970, 976 (6th Cir.

2000). As Defendant argues, the affidavit provides no information about Houser and

Gretavius Williams, who, based on the affidavit, appear to have been unknown to law

enforcement. Their reliability may be further discounted by the involuntary

circumstances surrounding their admissions. They did not come to the police with a tip,

but rather were detained by law enforcement with a large amount of methamphetamine

in their vehicle in an intercepted drug sale.

       Nonetheless, it is well-settled that “[a]dmissions of crime, like admissions against

proprietary interests, carry their own indicia of credibility – sufficient at least to support

a finding of probable cause to search.” United States v. Harris, 403 U.S. 573, 583 (1971);

United States v. Riddick, 134 F. App’x 813, 821-22 (6th Cir. 2005) (collecting cases). In

addition to their statements, Houser and Williams provided fairly specific details about

the hotel room, the location and packaging of the methamphetamine they had seen in the

room, and the individuals who were present when they left. In conjunction with these

circumstances, Houser and Williams’ statements against their penal interest were

sufficient to reasonably assure the magistrate that the information they provided was

reliable.

       B.     Whether the Information Provided Was Stale

       Next, Defendant argues that by failing to establish continued occupancy of the

motel room, the affidavit fails to provide probable cause that evidence of drug trafficking

would still be present by the evening of February 13, 2019. “The probable cause inquiry

gauges the likelihood that evidence of a crime may presently be found at a certain

location.” United States v. Hython, 443 F.3d 480, 485 (6th Cir. 2006) (emphasis added).

                                                6
Thus, a search warrant “must be supported by ‘facts so closely related to the time of the

issue of the warrant as to justify a finding of probable cause at that time.’” Id. (quoting

Sgro v. United States, 187 U.S. 206, 210-11 (1932)).

       Here, the affidavit indicates the CS arranged with Grenardric Williams to meet his

brother and a woman in Athens, Tennessee, “later in the afternoon on February 13, 2019.”

(Doc. 45-3). “Later that afternoon,” agents observed the vehicle described in the call

arriving at the location. (Id.). Houser and Williams said they had observed multiple

ounces of methamphetamine in Room 245, but the affidavit does not indicate when they

saw it. (Id. at 4). The present-tense phrasing strongly implies it was there when they left.

(Id.   (“Houser   and    Gretavius       Williams   described   the   multiple   ounces   of

Methamphetamine to be inside a jar in Room #245.”)). The affidavit states a man named

“G,” now known to be Bennerson, was in the room when they obtained the

methamphetamine “earlier on February 13, 2019” and also when they left the room

“earlier on February 13, 2019.” (Id.).

       The Report found the temporary nature of motel lodgings and the fact that drugs

are easily transferable weighed towards a finding that the information was stale. (Doc. 64

at 8). On the other hand, the existence of “multiple ounces” of methamphetamine

packaged similarly to the four ounces found in the vehicle created an inference that drug

sales in Room 245 were ongoing. (Id. at 9). Moreover, the Report and Recommendation

found that “only a few hours—a very short period of time—had elapsed from the time

Houser and Gretavius Williams bought methamphetamine in Room 245 until the search

warrant for Room 245 was signed and executed.” (Id. at 8). Elsewhere, the Report

indicates Houser and Williams admitted to purchasing methamphetamine “that very

afternoon” from someone in Room 245. (Id. at 5). Coupled with the inference that drug

                                               7
sales were ongoing, the short period of time between when the informants left the motel

with methamphetamine and the issuance of the warrant outweighed other

considerations. (Id. at 8). Relying in part on United States v. Murphy, 241 F.3d 447 (6th

Cir. 2001), the Magistrate Judge determined the information in the affidavit was not stale

and was thus sufficient to provide probable cause for the search.

      Defendant challenges several of the Magistrate Judge’s findings. He contends there

is nothing in the affidavit to support the conclusion that “only a few hours” elapsed

between the informants’ departure from the hotel room and the issuance of the search

warrant. (Doc. 67 at 6 n.2). Similarly, he objects to the finding that the informants

admitted to purchasing methamphetamine “that very afternoon.” (Id.). Finally, he

challenges the Magistrate Judge’s reading of Murphy. (Id. at 6-7).

      The Court agrees that the record does not support the determination that “only a

few hours” elapsed or that the drugs were purchased “that very afternoon,” because the

affidavit does not establish when Houser and Gretavius Williams left Room 245. It

indicates the CS arranged to meet Houser and Williams “later in the afternoon on

February 13, 2019.” This loosely suggests it was already afternoon when arrangements

were made, but that is not the only or even most natural interpretation of the phrase in

informal conversation. Even if Grenardric Williams and the CS arranged the transaction

in the afternoon, that does not mean Houser and Gretavius Williams left Room 245 in the

afternoon. They might have anticipated a sale and obtained the methamphetamine earlier

in the day. Because the affidavit does not establish when the informants obtained the

methamphetamine and left the motel, it does not establish that only a few hours passed

between that time and the issuance and execution of the warrant on the evening of

February 13, 2019.

                                            8
       The Court nonetheless finds the information provided by the informants was not

stale because the evidence was observed and conveyed, the affidavit executed, and the

search warrant issued and executed all in the same day. The affidavit therefore establishes

a fair probability that evidence of a crime would be discovered in Room 245 on the evening

of February 13, 2019. In determining whether information has become stale and probable

cause expired, courts do not look solely to the passage of time, but to the surrounding

circumstances, including: “the character of the crime (chance encounter in the night or

regenerating conspiracy?), the criminal (nomadic or entrenched?), the thing to be seized

(perishable and easily transferable or of enduring utility to its holder?) the place to be

searched (mere criminal forum of convenience or secure operational base?).” United

States v. Hython, 443 F.3d 480, 485 (6th Cir. 2006) (quoting United States v. Spikes, 158

F3d 913, 923 (6th Cir. 1998)) (internal citation omitted).

       In Hython, the United States Court of Appeals for the Sixth Circuit observed that

the sale of drugs from a residence was not inherently ongoing. Id. at 485. “Rather, it exists

upon a continuum ranging from an individual who effectuates the occasional sale from

his or her personal holdings of drugs to known acquaintances, to an organized group

operating an established and notorious drug den.” Id. Thus, the Sixth Circuit has found

sufficient an affidavit stating that an informant purchased crack cocaine from the subject

within the last five days, United States v. Murphy, 241 F.3d 447 (6th Cir. 2001), but

rejected an affidavit that described a completely undated controlled buy, Hython, 443

F.3d at 486.

       The character of the criminal activity reported by Houser and Williams suggests

less enduring criminal activity, as drugs are usually dissipated quickly through sale or

consumption. Yet the quantity of drugs and their packaging makes clear they were not

                                             9
solely for personal use or for “the occasional sale from… personal holdings of drugs.” Id.;

see also U.S. v. Leaster, 35 F. App’x 402, 409 (6th Cir. 2002) (“Information related to

drug trafficking does not grow stale as quickly as information regarding mere

possession.”). The thing to be seized – multiple ounces of methamphetamine – was easily

transferable, as evidenced by the multiple ounces already possessed by Houser and

Williams. Finally, the hotel room to be searched was a more temporary accommodation

than a residence, but certainly not a momentary or passing location.

       Though an intervening checkout time might somewhat lessen the probability that

drugs would be found in the hotel room, it does not reduce it below a fair probability.

Even if evidence of drug trafficking had last been observed the morning of February 13,

2019, the totality of the circumstances suggests a fair probability that this activity would

be ongoing that evening. Moreover, the affidavit recites that “[b]ased upon your affiant’s

knowledge of this investigation,” Defendant Bennerson (“G”) was believed to have

“arrived in an unknown vehicle at the indicated motel and the vehicle is believed to still

be located on the premises.” (Doc. 45-3 at 4). Even if the information regarding the

existence, quantity, and packaging of methamphetamine in Room 245 had grown stale by

the evening of February 13, 2019, the continued presence of the Defendant at the motel

refreshed that information, establishing a fair probability that evidence of criminal

activity would still be found upon search.

       Finally, Defendant takes issue with the Magistrate Judge’s reading of Murphy,

arguing the case is distinguishable because there was continuing surveillance in Murphy

in the less than three hours between the controlled buy and the execution of the affidavit.

(Doc. 67 at 7). These facts were not contained in the affidavit in Murphy and do not appear

to have been considered by the court in its very brief discussion of whether a controlled

                                             10
buy “within the last five days” was sufficient to support probable cause. Murphy, 241 F.3d

at 458. The Murphy court provided almost no analysis of its staleness determination,

noting only that “both the information provided by the task force agent and the execution

of the search occurred on the same day.” Id. To the extent Murphy is instructive, it

supports the denial of the motion to suppress.

IV.   CONCLUSION

      For the reason stated herein, Defendant’s Objections are OVERRRULED. The

Court ACCEPTS and ADOPTS IN PART Magistrate Judge Steger’s Report and

Recommendation (Doc. 64) pursuant to 28 U.S.C. § 636(b)(1), and Defendant’s Motion

to Suppress (Doc. 44) is DENIED.

      SO ORDERED this 4th day of October, 2019.




                                                    /s/ Harry S. Mattice, Jr._____
                                                    HARRY S. MATTICE, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                            11
